 



Exhibit 10.3
 
MULTI-UNIT AGREEMENT
by and among
TOSHIBA CORPORATION,
NRG NUCLEAR DEVELOPMENT COMPANY LLC
and
NRG ENERGY, INC.
 

 



--------------------------------------------------------------------------------



 



 
MULTI-UNIT AGREEMENT
by and among
TOSHIBA CORPORATION,
NRG NUCLEAR DEVELOPMENT COMPANY LLC
and
NRG ENERGY, INC.
 



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
    Page  
ARTICLE I  DEFINITIONS
    1  
 
       
Section 1.1 Definitions and Usage
    1  
 
       
Section 1.2 Rules as to Usage
    3  
 
       
ARTICLE II  TERM
    3  
 
       
ARTICLE III  COMMITMENTS OF THE PARTIES
    4  
 
       
Section 3.1 STP 3&4 EPC Terms and Conditions
    4  
 
       
Section 3.2 Additional Units
    4  
 
       
Section 3.3 Development of New Sites
    4  
 
       
ARTICLE IV  REPRESENTATIONS AND WARRANTIES
    4  
 
       
Section 4.1 Representations
    4  
 
       
ARTICLE V  DISPUTE RESOLUTION
    5  
 
       
Section 5.1 Arbitration
    5  
 
       
Section 5.2 Emergency Relief
    5  
 
       
ARTICLE VI  GENERAL PROVISIONS
    6  
 
       
Section 6.1 Notices
    6  
 
       
Section 6.2 Governing Law
    6  
 
       
Section 6.3 Confidentiality
    6  
 
       
Section 6.4 Public Announcements
    7  
 
       
Section 6.5 Relationship of Parties
    7  
 
       
Section 6.6 Third Party Beneficiaries
    7  
 
       
Section 6.7 Further Assurances
    7  
 
       
Section 6.8 Binding Effect
    7  
 
       
Section 6.9 Amendment
    7  
 
       
Section 6.10 Headings; Table of Contents
    7  
 
       
Section 6.11 Interpretation and Reliance
    7  
 
       
Section 6.12 Severability
    7  
 
       
Section 6.13 Complete Agreement
    8  
 
       
Section 6.14 Counterparts
    8  
 
       
Section 6.15 Assignment
    8  

-i- 



--------------------------------------------------------------------------------



 



APPENDICES

     
APPENDIX A
  Addresses for Notices
APPENDIX B
  Arbitration Procedures
APPENDIX C
  Agreed EPC Terms

-ii- 



--------------------------------------------------------------------------------



 



MULTI-UNIT AGREEMENT
     THIS MULTI-UNIT AGREEMENT is made and entered into effective as of the **
(the “Effective Date”), by and among TOSHIBA CORPORATION, a corporation formed
under the laws of Japan (“Toshiba”), NRG ENERGY, INC., a corporation formed
under the laws of the State of Delaware (“NRG”), and NRG NUCLEAR DEVELOPMENT
COMPANY LLC, a limited liability company formed under the laws of the State of
Delaware (“Nuclear DevCo”). Toshiba, NRG and Nuclear DevCo are also each
referred to herein as a “Party” and collectively as the “Parties.”
RECITALS
     WHEREAS, affiliates of NRG have formed Nuclear DevCo for the purpose of
developing and owning (i) interests in two units at the South Texas Nuclear
Project in Matagorda County, Texas, referred to by the Parties as “STP 3&4”
(“STP 3 & 4”) and (ii) certain additional nuclear power generation projects, and
in connection therewith have entered into the limited liability company
agreement of Nuclear DevCo (the “Original Nuclear DevCo LLC Operating
Agreement”);
     WHEREAS, pursuant to that certain Contribution Agreement (NRG) dated as of
the **, among Texas Genco Holdings, Inc., NRG South Texas LP, and Nuclear DevCo,
affiliates of NRG will contribute to Nuclear DevCo rights with respect to the
development of STP 3 & 4 and such additional projects and certain other assets;
     WHEREAS, it is anticipated that (i) Toshiba or an affiliate of Toshiba will
be admitted to Nuclear DevCo as a member thereof (the date of such admission,
the “Toshiba Closing Date”), and (ii) Toshiba (or such affiliate of Toshiba) and
affiliates of NRG will execute an amendment and restatement of the Original
Nuclear DevCo LLC Operating Agreement (the “Nuclear DevCo LLC Operating
Agreement”), which will govern the joint ownership of Nuclear DevCo; and
     WHEREAS, the Parties have determined to set forth in this Agreement certain
terms of their agreements regarding the foregoing;
     NOW, THEREFORE, in consideration of the respective covenants and agreements
of the Parties herein set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties do hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions and Usage. Unless the context shall otherwise
require, capitalized terms used in this Agreement shall have the meanings
assigned to them below:
 

**   This Portion has been redacted pursuant to a confidential treatment
request.

1



--------------------------------------------------------------------------------



 



     “Additional Units” shall have the meaning given to it in Section 3.1(a) of
this Agreement.
     “Affiliate” means with respect to an entity, any other entity controlling,
controlled by or under common control with such entity. As used in this
definition, the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of an entity, whether through ownership of voting
securities, by contract or otherwise.
     “Agreed EPC Contract Form” shall have the meaning given to it in
Section 3.1(b) of this Agreement.
     “Agreed EPC Terms” shall have the meaning given to it in Section 3.1(a) of
this Agreement.
     “Agreement” means this Multi-Unit Agreement and includes all Appendices
hereto.
     “Dispute” shall have the meaning given to it in Section 1.1 of Appendix B
to this Agreement.
     “Effective Date” shall have the meaning given to it in the first paragraph
of this Agreement.
     “EPC Contract” shall have the meaning given to it in Section 3.1(a) of this
Agreement.
     “Government Approval” means any consent, approval or authorization from,
filing or registration with, or notice to, any Governmental Authority.
     “Governmental Authority” means any federal, state or local governmental
entity, authority or agency, court, tribunal, regulatory commission or other
body, whether legislative, judicial or executive (or a combination or
permutation thereof), including the Nuclear Regulatory Commission.
     “Law” means any statute, law, treaty, rule, code, ordinance, requirement,
regulation, permit or certificate of any Governmental Authority, any
interpretation of any of the foregoing by any Governmental Authority, or any
binding judgment, decision, decree, injunction, writ, order or like action of
any court, arbitrator or other Governmental Authority.
     “New Site” shall have the meaning given to it in Section 3.2 of this
Agreement.
     “NRG” shall have the meaning given to it in the first paragraph of this
Agreement.
     “Nuclear DevCo” shall have the meaning given to it in the first paragraph
of this Agreement.
     “Nuclear DevCo LLC Operating Agreement” shall have the meaning given to it
in the Recitals of this Agreement.

2



--------------------------------------------------------------------------------



 



     “Offer Period” means the period from Effective Date through the earlier of
**
     “Party” and “Parties” shall have the meanings given to them in the first
paragraph of this Agreement.
     “Permitted Changes” shall have the meaning given to it in Section 3.1(c) of
this Agreement.
     “Permitted Designee” means any Person in which Nuclear DevCo holds,
directly or indirectly, **
     “Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, limited liability company,
unincorporated organization, Governmental Authority or any other form of entity.
     “Proceeding” means any lawsuit, arbitration or other alternative resolution
process, Governmental Authority investigation, hearing, audit, appeal,
administrative proceeding or judicial proceeding.
     “Remaining Units” shall have the meaning given to it in Section 3.1(b) of
this Agreement.
     “STP 3 & 4” shall have the meaning given to it in the Recitals of this
Agreement.
     “Toshiba” shall have the meaning given to it in the first paragraph of this
Agreement.
     “Toshiba Closing Date” shall have the meaning given to it in the Recitals
of this Agreement.
     Section 1.2 Rules as to Usage.
          (a) The terms defined above have the meanings set forth above for all
purposes, and such meanings are equally applicable to both the singular and
plural forms of the terms defined.
          (b) “Include,” “includes” and “including” shall be deemed to be
followed by “without limitation” whether or not they are in fact followed by
such words or words of like import.
          (c) Any agreement, instrument or Law defined or referred to above
means such agreement or instrument or Law as from time to time amended, modified
or supplemented, including (in the case of agreements or instruments) by waiver
or consent and (in the case of Laws) by succession of comparable successor Laws
and includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein.
          (d) References to a Person include its successors and permitted
assigns.**
 

**   This portion has been redacted pursuant to a confidential treatment
request.

3



--------------------------------------------------------------------------------



 



          (e) Any term defined above by reference to any agreement, instrument
or Law has such meaning whether or not such agreement, instrument or Law is in
effect.**
          (f) “Hereof,” “herein,” “hereunder” and comparable terms refer, unless
otherwise expressly indicated, to the entire agreement or instrument in which
such terms are used and not to any particular article, Section or other
subdivision thereof or attachment thereto.
          (g) References to any gender include, unless the context otherwise
requires, references to all genders.
          (h) “Shall” and “will” have equal force and effect.
          (i) References to “$” or to “dollars” shall mean the lawful currency
of the United States of America.
ARTICLE II
TERM
     This Agreement shall become effective on the Effective Date (provided that
Article III of this Agreement shall be subject to the occurrence of, and become
binding and effective as of, the Toshiba Closing Date) and shall continue in
effect through the earlier of **
ARTICLE III
COMMITMENTS OF THE PARTIES
     Section 3.1 EPC Terms and Conditions.
     (a) Subject to and in accordance with the terms and conditions of this
Section 3.1, Toshiba shall make available to Nuclear DevCo or its Permitted
Designee the engineering, procurement, and construction contract (“EPC
Contract”) terms set forth on Appendix C (the “Agreed EPC Terms”) for two single
or double unit nuclear power generating projects on brownfield sites (i.e.,
sites at or adjacent to existing nuclear power projects) in the United States
using Toshiba’s ABWR design (which two projects will be in addition to STP 3 &
4) (the “Additional Units”). In furtherance of the foregoing, Toshiba agrees
(i) at the request of Nuclear DevCo in connection with any specified Additional
Unit, to negotiate with Nuclear DevCo (or its Permitted Designee) in good faith
to agree on an EPC Contract containing the Agreed EPC Terms for such Additional
Unit, and (ii) if such agreement is reached, to enter into such an EPC Contract.
     (b) After the execution of the STP 3 & 4 EPC Contract, Toshiba and Nuclear
DevCo shall negotiate in good faith to adapt the form of the STP 3 & 4 EPC
Contract to conform it to the Agreed EPC Terms (as so adapted, the “Agreed EPC
Contract Form”), and the Agreed EPC Contract Form shall replace the Agreed EPC
Terms as the basis from which any EPC Contract
 

**   This Portion has been redacted pursuant to a confidential treatment
request.

4



--------------------------------------------------------------------------------



 



will be negotiated for Additional Units with respect to which an EPC Contract
has not then been agreed (the “Remaining Units”). Accordingly, at any time after
the execution of the STP 3 & 4 EPC Contract, at the request of Nuclear DevCo in
connection with a specified Remaining Unit, Toshiba agrees (i) to negotiate with
Nuclear DevCo (or its Permitted Designee) in good faith to agree on the terms of
the EPC Contract for such Remaining Unit based on the Agreed EPC Contract Form
(subject only to changes contemplated by Section 3.1(c) below) and (ii) if the
parties reach agreement, to enter into such EPC Contract. **
     (c) The Parties acknowledge and agree that, in negotiating the EPC Contract
for Remaining Units, no changes will be made to the Agreed EPC Contract Form
other than the following (collectively, “Permitted Changes”): (i) changes to
cost, schedule and unit performance; and (ii) changes to reflect the following:
(1) any material site-specific differences between the relevant Additional Unit
and STP 3 & 4; (2) changes in any applicable Law after the execution of the STP
3 & 4 EPC Contract; (3) changes in the Toshiba scope of work for the relevant
Additional Unit as compared to the STP 3 & 4 EPC Contract; and (4) changes after
the execution of the STP 3 & 4 EPC Contract in the risks covered by insurance.
For the avoidance of doubt, the final contract price for any Additional Unit
will include a margin over project costs (other than profit, contingency and
general and administrative costs) of a percentage to be agreed, which margin
will cover collectively profit, contingency, and general and administrative
costs. However, the Parties agree that Toshiba may request changes to the Agreed
EPC Terms or the Agreed EPC Contract Form other than those specified in this
Section 3.1(c) when negotiating any EPC Contract, and that the other Parties
will discuss with Toshiba and consider such requested changes in good faith.
     (d) Notwithstanding anything in this Agreement to the contrary, in no event
shall Toshiba or any affiliate thereof be required to perform any engineering,
procurement or construction services unless such services are set forth in a
written agreement executed by such Person. However, Toshiba acknowledges and
agrees that it will be in breach of its obligation under this Agreement if it
refuses to execute an EPC Contract for any Additional Units due to the fact that
Nuclear DevCo or its Permitted Designee has not agreed to changes in the Agreed
EPC Terms or, after the execution of the STP 3 & 4 EPC Contract, changes from
the Agreed EPC Contract Form unless (i) such changes constitute Permitted
Changes or (ii) either of the other Parties or Nuclear DevCo’s Permitted
Designee has not considered and discussed with Toshiba in good faith such
changes after such changes were proposed by Toshiba.
     Section 3.2 Development of New Sites. Nuclear DevCo agrees to use
reasonable efforts to advance the development of at least one additional site
for deployment of ABWR generating facilities in the United States (each a “New
Site”) such that Nuclear DevCo (or its affiliates) formally notifies the Nuclear
Regulatory Commission on or before December 31, 2008, of its intention to file a
combined construction and operating license application with regard to at least
one such New Site. Nuclear DevCo and Toshiba agree to negotiate in good faith
for the terms of and, on or before December 31, 2008, enter into a contract for
the performance of site layout work at a New Site.
 

**   This Portion has been redacted pursuant to a confidential treatment
request.

5



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.1 Representations. Each Party represents and warrants to the
other Party that:
          (a) Due Organization. It is a duly organized, validly existing entity
of the type described in the introduction to this Agreement and is in good
standing under the laws of the jurisdiction of its formation.
          (b) Power and Authority. It has full legal right, power and authority
to enter into this Agreement and perform its obligations under this Agreement.
          (c) Due Authorization. It has taken all appropriate and necessary
action to authorize its execution, delivery and performance of this Agreement
and the transactions contemplated hereunder.
          (d) Consents. It has obtained all consents, approvals, authorizations
and Governmental Approvals necessary for the valid execution, delivery and
performance of this Agreement.
          (e) Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of such Party, enforceable against such Party in accordance
with its terms, except to the extent enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the rights of creditors
generally or by general principles of equity.
          (f) No Violation. The execution, delivery and performance by such
Party of this Agreement, the compliance with the terms and provisions hereof,
and the carrying out of the transactions contemplated hereby, (i) do not
conflict with and will not result in a breach or violation of any of the terms
or provisions of the organizational documents of such Party and (ii) do not
conflict with and will not result in a breach or violation of any of the terms
or provisions of any existing applicable law, rule or regulation, or any order,
writ, injunction, judgment or decree by any court or Governmental Authority
against such Party or by which it or any of its properties is bound, or any
agreement or instrument to which such Party is a party or by which it or any of
its properties is bound, or constitute or will constitute a default thereunder
or will result in the imposition of any lien upon any of its properties, in each
case that would have a material adverse effect on such Party’s ability to
perform its obligations hereunder.
          (g) No Litigation. There is no litigation pending, or, to the best of
its knowledge, threatened to which such Party or any of its affiliates is a
party that, if adversely determined, would have a material adverse effect on
such Party’s ability to perform its obligations hereunder.
          (h) Authorized Signatory. The representative executing this Agreement
on behalf of such Party is duly authorized by action of the governing body of
such Party to execute this Agreement on such Party’s behalf and to bind such
Party hereunder.

6



--------------------------------------------------------------------------------



 



ARTICLE V
DISPUTE RESOLUTION
     Section 5.1 Arbitration. Each Party hereby agrees that all Disputes shall
be resolved as set forth in Appendix B. This Article V and Appendix B constitute
a written agreement by the Parties to submit to arbitration any Dispute arising
under or in connection with this Agreement within the meaning of the Federal
Arbitration Act, 9.U.S.C. §§ 1, et. seq.
     Section 5.2 Emergency Relief. Prior to the appointment of the arbitration
tribunal, any Party may seek provisional relief, including provisional
injunctive relief, from any court of competent jurisdiction, and the application
for such relief shall not be deemed inconsistent with, or a waiver of, the right
to arbitrate the Dispute. With respect to any such application for provisional
relief, the Parties irrevocably submit to the personal jurisdiction of the state
and federal courts located in Washington, D.C., and waive objection to venue.
Once the arbitration tribunal is appointed, all subsequent applications for
provisional relief shall be made to the arbitration tribunal.
ARTICLE VI
GENERAL PROVISIONS
     Section 6.1 Notices. All notices, consents, approvals, requests, invoices
or statements provided for or permitted to be given under this Agreement must be
in writing. Notices to a Party must be delivered to such Party at the address
for such Party set forth in Appendix A to this Agreement or at such other
address as such Party shall designate by written notice to the other Party
delivered in accordance with this Section 6.1. Notices may be (i) sent by
registered or certified mail with return receipt requested, (ii) delivered
personally (including delivery by private courier services) or (iii) sent by
facsimile (with confirmation of such notice) to the Party entitled thereto. Each
Party hereto shall have the right at any time and from time to time to specify
additional Persons to whom notice thereunder must be given, by delivering to the
other Party five (5) days notice thereof.
     Section 6.2 Governing Law. This Agreement and the rights and duties of the
Parties arising out of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without reference to the
conflict of laws rules thereof.
     Section 6.3 Confidentiality. No Party shall disclose or otherwise make
available to any other Person (other than such Party’s affiliates, employees,
officers, directors, legal advisors, financial advisors and accountants, and, in
the case of each of the Parties, prospective lenders, provided each such Person
agrees to maintain the confidentiality of such information) the terms,
conditions or existence of this Agreement, including the contents of the Agreed
EPC Terms without the prior written consent of each of the other Parties. In the
event that disclosure is required by court order or a Governmental Authority,
the Party subject to such requirement shall promptly notify the other Party and
will use reasonable efforts to obtain protective orders or similar restraints
with respect to such disclosure.
     Section 6.4 Public Announcements. No Party shall, except as required by Law
or the rules of any recognized national stock exchange, cause any public
announcement to be made

7



--------------------------------------------------------------------------------



 



regarding this Agreement without the consent of each other Party. In the event
that a Party shall be required to cause such a public announcement to be made
pursuant to any Law or the rules of any recognized national stock exchange, such
Party shall endeavor to provide the other Parties at least forty-eight
(48) hours prior written notice of such announcement and shall consider in good
faith any comments to such announcement received from the other Parties.
     Section 6.5 Relationship of Parties. Neither the execution nor delivery of
this Agreement, nor the consummation of the transactions contemplated hereunder,
shall create or constitute a partnership, joint venture, or any other form of
business organization or arrangement between the Parties, except for the
contractual arrangements specifically set forth in this Agreement and the other
documents referred to herein if and when executed. Except as is expressly agreed
to in writing in this Agreement, no Party (or any of its agents, officers or
employees) shall be an agent or employee of any other Party or any of its
affiliates, nor shall a Party (or any of its agents, officers or employees) have
any power to assume or create any obligation on behalf of any other Parties or
any of its affiliates.
     Section 6.6 Third Party Beneficiaries. There are no third party
beneficiaries to this Agreement, and the provisions of this Agreement shall not
impart any legal or equitable right, remedy or claim enforceable by any person,
firm or organization other than the Parties (and their permitted successors and
permitted assigns).
     Section 6.7 Further Assurances. Each Party agrees to do all acts and things
and to execute and deliver such further written instruments, as may be from time
to time reasonably required to carry out the terms and provisions of this
Agreement.
     Section 6.8 Binding Effect. The terms of this Agreement shall be binding
upon, and inure to the benefit of, the Parties and their successors and
permitted assigns.
     Section 6.9 Amendment. This Agreement may not be modified or amended except
by an instrument in writing signed by authorized representatives of each of the
Parties.
     Section 6.10 Headings; Table of Contents. The headings of the Articles and
Sections of this Agreement are included for convenience only and shall not be
deemed to constitute a part of this Agreement.
     Section 6.11 Interpretation and Reliance. No presumption will apply in
favor of any Party in the interpretation of this Agreement in the resolution of
any ambiguity of any provisions thereof.
     Section 6.12 Severability. In the event that any provision of this
Agreement is held to be unenforceable or invalid by any court of competent
jurisdiction, the Parties shall negotiate an equitable adjustment to the
provisions of this Agreement with the view to effecting, to the extent possible,
the original purpose and intent of this Agreement, and the validity and
enforceability of the remaining provisions shall not be affected thereby.
     Section 6.13 Complete Agreement. This Agreement, in conjunction with all
Appendices attached hereto, constitutes the entire agreement of the Parties
relating to the subject matter of this Agreement and supersede all prior
contracts, agreements or understandings with respect to

8



--------------------------------------------------------------------------------



 



the subject matter hereof and thereof, both oral or written, including the ** .
Each Party agrees that (a) each other Party and its affiliates (and their
respective agents and representatives) have not made any representation,
warranty, covenant or agreement to or with such Party relating to the subject
matter hereof and thereof other than as reduced to writing in this Agreement and
(b) such Party has not relied upon any representation, warranty, covenant or
agreement to or with any other Party or its affiliates relating to the subject
matter hereof and thereof, other than those reduced to writing in this
Agreement.
     Section 6.14 Counterparts. This Agreement may be executed by the Parties in
any number of separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts shall together
constitute one and the same agreement. All signatures need not be on the same
counterpart.
     Section 6.15 Assignment. No Party may assign its rights or obligations
hereunder to any other Person without the prior written consent of each of the
other Parties.
[Remainder of page intentionally left blank; signature page follows]
 

**   This Portion has been redacted pursuant to a confidential treatment
request.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of
the Effective Date.

                  TOSHIBA CORPORATION    
 
           
 
  By:   /s/ Hideo Kitamura    
 
           
 
  Name:   Hideo Kitamura    
 
  Title:   Executive Officer    
 
      Corporate Vice President    
 
      President and CEO    
 
      Power Systems Company    
 
                NRG NUCLEAR DEVELOPMENT COMPANY LLC      
 
  By:   /s/ Steve Winn    
 
           
 
  Name:   Steve Winn    
 
  Title:   President    
 
                NRG ENERGY, INC.    
 
           
 
  By:   /s/ David Crane    
 
           
 
  Name:   David Crane    
 
  Title:   President and CEO    

Signature Page to Multi-Unit Agreement

S-1



--------------------------------------------------------------------------------



 



APPENDIX A
ADDRESSES FOR NOTICES
 

**   This Portion has been redacted pursuant to a confidential treatment
request.

Appendix A-1



--------------------------------------------------------------------------------



 



APPENDIX B
ARBITRATION PROCEDURES
     1.1 Disputes. Any and all claims, counterclaims, demands, causes of action,
disputes, controversies, and other matters in question arising out of or
relating to this Agreement, or to the alleged breach hereof, or in any way
relating to the subject matter of this Agreement or the relationship between the
Parties created by this Agreement (whether extra-contractual in nature, sounding
in contract, tort or otherwise, or provided for by federal or state statute,
common law or otherwise) (hereafter a “Dispute”) shall be finally resolved by
binding arbitration under the Non-Administered Arbitration Rules of the
International Institute for Conflict Prevention and Resolution (the “Rules”)
then in force to the extent such Rules are not inconsistent with the provisions
of this Agreement.
     1.2 Negotiation to Resolve Disputes. If a Dispute arises out of or relates
to this Agreement, a Party may give notice to all other Parties that it intends
to initiate the dispute resolution procedures set forth herein. Promptly upon
receipt of such notice, each Party that is a party to the Dispute (each, a
“Disputing Party”) shall refer such Dispute to a senior executive officer
(“SEO”) of each Disputing Party (or of Toshiba’s Power Systems Company, in the
case of Toshiba). The SEOs will meet in person or by teleconference as soon as
mutually practicable in order to try and resolve the Dispute. If the SEOs are
unable to resolve the Dispute on or before the 30th Day after such notice, any
Disputing Party may commence an arbitration under this Appendix B by notifying
each Party (an “Arbitration Notice”).
     1.3 Selection of Arbitrators.
          (a) Three Arbitrators. Any arbitration conducted under this Appendix B
shall be heard by three arbitrators (each an “Arbitrator” and collectively the
“Tribunal”) selected in accordance with this Section 1.3. Each Disputing Party
and any proposed Arbitrator shall, as soon as practicable, disclose to the other
Disputing Parties any business, personal or other relationship or affiliation
that may exist between any Party and the proposed Arbitrators. The Disputing
Parties may then object to any of the proposed Arbitrators on the basis of such
relationship or affiliation. The validity of any such objection shall be
determined according to the Rules.
          (b) Selection of Arbitrators. Except as provided for in this
Section 1.3, the Tribunal shall be appointed according to the Rules. In the
Arbitration Notice, the Disputing Party requesting arbitration shall nominate
one Arbitrator. The Disputing Party named as respondent by the claimant shall
nominate one Arbitrator. Within 30 Days of the appointment of the second
Arbitrator, the two party-appointed Arbitrators shall appoint a third Arbitrator
who shall chair the arbitration. Where the Dispute at issue involves more than
two Disputing Parties, the International Institute for Conflict Prevention and
Resolution (“CPR”) shall provide a list of potential Arbitrators. Within seven
(7) days of receiving this list, each Disputing Party shall provide to CPR a
ranking of the potential Arbitrators on such list showing such Disputing Party’s
order of preference among such proposed Arbitrators, with any one or more
Disputing Parties who are Affiliates of one another submitting one common ranked
list. The CPR shall then

Appendix B-1



--------------------------------------------------------------------------------



 



appoint all three Arbitrators as it shall determine in its discretion but taking
into account to the extent practical the Disputing Parties’ preferences.
     1.4 Conduct of Arbitration. The Tribunal shall expeditiously (and, if
practicable, consistent with the Tribunal’s primary responsibility to justly
adjudicate the dispute before it, within 180 Days after the appointment of the
third Arbitrator) hear and decide all matters concerning the Dispute. Any
arbitration hearing shall be held in Washington, D.C. The arbitration shall be
governed by the Federal Arbitration Act, 9 U.S.C. §§1 et. seq. Except as
expressly provided to the contrary in this Agreement, the Tribunal shall have
the power to gather such materials, information, testimony and evidence as it
deems relevant to the dispute before it (and each Party will provide such
materials, information, testimony and evidence requested by the Tribunal,
subject to such protective orders as the Tribunal determines necessary for the
protection of any information so requested that is proprietary, subject to a
third-party confidentiality restriction or to an attorney-client or other
privilege) and to grant injunctive relief and enforce specific performance. The
Tribunal shall not have the power to award punitive or any other form of
indirect or non-compensatory damages, even if such are available under the
governing law and even if a court would otherwise be empowered to avoid this
limitation on damages to make such an award. If it deems necessary, the Tribunal
may propose to the Disputing Parties that one or more other experts be retained
to assist it in resolving the Dispute. The retention of such other experts shall
require the unanimous consent of the Disputing Parties, which shall not be
unreasonably withheld. The decision of the Tribunal (which shall be rendered in
writing) shall be final, nonappealable and binding upon the Parties and may be
enforced in any court of competent jurisdiction. Each Party hereby consents to
the non-exclusive personal jurisdiction and venue of the Washington D.C. courts
for any proceedings in aid of arbitration under this Section 1.4, including any
request for interim or injunctive relief. Notwithstanding the foregoing consent,
the Parties may nevertheless seek interim or injunctive relief from any court of
competent jurisdiction.
     1.5 Arbitration Costs and Expenses. The responsibility for paying the costs
and expenses of the arbitration, including compensation to the Tribunal and any
experts retained by the Tribunal, shall be borne by the Disputing Party or
Disputing Parties who is or are the least successful in such process, which
shall be determined by the Tribunal by comparing the position asserted by each
Disputing Party on all disputed matters taken together to the final decision of
the Tribunal on all disputed matters taken together, provided however, that each
Disputing Party shall be responsible for the fees and expenses of its respective
counsel, consultants and witnesses, unless the Tribunal determines that
compelling reasons exist for allocating all or a portion of such costs and
expenses to the other Disputing Parties.

Appendix B-2



--------------------------------------------------------------------------------



 



APPENDIX C
AGREED EPC TERMS
 

**   This Portion has been redacted pursuant to a confidential treatment
request.

Appendix B-3